Citation Nr: 0600181	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for familial polyposis 
coli.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1979 to July 1983 and 
from February 1985 to February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision.  In September 
2005, a travel board hearing was held before the undersigned; 
a copy of the transcript is in the claims folder.  The matter 
is now before the Board for final appellate determination.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Resolving all doubt in the veteran's favor, familial 
polyposis coli had its onset in service.  


CONCLUSION OF LAW

Familial polyposis coli was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant on both issues in appellate status 
and a decision at this point poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9.  There are, however, certain limited 
exceptions to this rule.  Service connection may be granted 
for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).  Further, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted. VAOPGCPREC 82-90 (July 18, 1990).

"Disease" has been broadly defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown. DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed.1974). In case 
law, the word has been variously defined as (for example) a 
morbid condition of the body or of some organ or part; an 
illness; a sickness. 12A WORDS AND PHRASES Disease, at 388 et 
seq. (1954). On the other hand, the term "defects," viewed in 
the context of 38 C.F.R. § 3.303(c), would be definable as 
structural or inherent abnormalities or conditions which are 
more or less stationary in nature. Interestingly, one 
influential Federal court, in drawing a distinction between 
"disease" and "defect," indicated that the former referred to 
a condition considered capable of improving or deteriorating, 
whereas the latter referred to a condition not considered 
capable of improving or deteriorating. Durham v. United 
States, 214 F.2d 862, 875 (D.C.Cir.1954); see also United 
States v. Shorter, 343 A.2d 569, 572 (D.C.1975). While we 
would characterize as a generalization a statement that 
"defects" are incapable of any improvement or deterioration, 
we believe the contrast drawn by the court is essentially 
valid and helps to clarify the difference between these 
terms.   See VAOPGCPREC 82-90 (July 18, 1990).

Service medical records include several records which note 
abdominal pain and/or diarrhea.  (December 30, 1981- January 
1, 1982, August 2000, and October 2002).  The treatment 
record in October 2002 notes diarrhea for one year.  The 
veteran's records chronicle his family history of polyposis 
coli for which he was tested throughout service.  While tests 
in November 1981 and January 1986 revealed normal barium 
enema, tests in December 1981 showed possible focal ileus.  
In May 1999, the veteran received genetic counseling and 
cancer risk assessment.  

Records from C.J. Lahr, M.D., dated from May 2003 to April 
2004, note that in May 2003, the veteran underwent total 
restorative proctocolectomy with ilea J-pouch anal 
anastomosis with ileostomy for familial polyposis coli with 
multiple polyps present.  The records show subsequent 
treatment for the disability.  

A letter from Dr. Lahr dated in October 2003 references the 
veteran's surgery and notes that "polyps had been present 
for many years.  These polyps did not come on suddenly, but 
had been present for many years."  Dr. Lahr opines that the 
veteran's polyps developed during active duty, as he had 
significant diarrhea around that time (his colonoscopy was 
negative for polyps in 1988). 

A letter from D.C. Williams, Col USAF, MC received in October 
2003 notes that the veteran was diagnosed with familial 
adenomatous polyposis in March 2003 and that the disability 
had been present for at least 6 years and that it was 
"certainly present at the time of his retirement."

In November 2003, the veteran was afforded a VA examination 
and the examiner reviewed the claims folder.  On physical 
examination, the veteran's abdomen was soft and nontender, 
liver and spleen were not palpable, paramedian scar in the 
right middle lower quadrant on the umbilicus, and granulation 
tissue which was healing secondary to colostomy.  The 
diagnoses were total colectomy secondary to familial 
polyposis, ilea jejunal pouch and anastomosis and loop 
ileostomy due to familial polyposis, and multiple polyposis 
of the colon.  Noting a strong family history of colon cancer 
and familial polyposis in his two sisters and now the 
veteran, the examiner found that the disease appears to run 
in the family.  In conclusion, the examiner states that 
"based on the operative findings and previous negative 
colonoscopy and recurrent colonoscopy positive, the [veteran] 
should be service-connected for his familial polyposis."  

Upon review of the evidence, the Board finds that the 
veteran's current familial polyposis coli manifested in 
service and is related to service.  In service, the veteran 
manifested gastrointestinal symptoms and a possible focal 
ileus was noted.  Additionally in service, a genetic 
predisposition to polyposis coli was well- documented.  
Shortly after service discharge in May 2003, the veteran 
underwent total restorative proctocolectomy as a result of 
the presence of multiple polyps.  Both Dr. Williams and Dr. 
Lahr opined that the veteran would have had this disability 
while in service (as he underwent proctocolectomy in May 2003 
and the doctors indicated that at that time he would have 
already had the disability for several years).  Also, upon 
review of the veteran's claims folder and examination of the 
veteran, the VA examiner opined that the veteran's disability 
should be service connected.  Therefore, the Board finds that 
the veteran's current disability had its onset in service and 
is related to service.  

Adopting the distinction between "disease" and "defect," 
outlined in VAOPGCPREC 82-90, the Board finds that familial 
polyposis coli is a disease since it clearly shows a 
propensity to deteriorate and has not been shown to be static 
defect.  Since service connection may be granted for 
hereditary diseases which are first manifested during 
service, there is no bar to granting service connection in 
the present case.  Here, it has been shown that the veteran's 
hereditary polyposis coli first manifested in service through 
his abdominal symptoms.  Additionally, within 3 months of 
service discharge, the veteran underwent treatment for 
polyposis coli.  Several doctors have opined that the 
disability had been present for several years leading up to 
the procedure.  Accordingly, service connection for familial 
polyposis coli is warranted.


ORDER

Entitlement to service connection for familial polyposis coli 
is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


